DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/827914 filed on March 24, 2020 in which Claims 16-28 are presented for examination.

Status of Claims
Claims 16, 19 and 21-28 are rejected under Non-Statutory Double Patenting.  Claims 17, 18 and 20 are objected to.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 19 and 28 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 11 and 15 of U.S. Patent No. US 10,621,060.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/827914
10,621,060 (16/133798)
16
 A storage system including a plurality of storage nodes, and one or more storage devices which respectively provide a storage area, wherein the storage node comprises: one or more control software which read/write requested data from/into a corresponding storage area according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage area according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and the configuration information retained in each of the control software belonging to the same redundancy group is synchronously updated, and wherein the plurality of control software configuring the redundancy group are each deployed in respectively different storage nodes so as to distribute a load of each of the storage nodes.


A storage system including a plurality of storage nodes, comprising: 
one or more storage devices which respectively provide a storage area;  and a storage node which runs one or more control software which read/write requested data from/into a corresponding storage device according to a request from a higher-level device, wherein each of the control software retains predetermined 
configuration information for reading/writing requested data from/into the corresponding storage device according to a request from the higher-level device, and wherein, by manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software. 


The storage system according to claim 17, wherein at least one of the control software among the plurality of control software configuring the same redundancy group is set to a first status of receiving a request from the higher-level device, and the remaining control software belonging to the corresponding redundancy group are set to a second status of not receiving a request from the higher-level device, wherein the plurality of control software belonging to different redundancy groups are deployed in the same storage node, and wherein a deployment destination of each of the control software is determined so that the plurality of control software set to the first status are not deployed in the same storage node.

The storage system according to claim 5, wherein at least one of the 
control software among the plurality of control software belonging to the same 
redundancy group is set to a first status of processing a request from the 
higher-level device, and the remaining control software belonging to the 
corresponding redundancy group are set to a second status of not processing a 
request from the higher-level device, and wherein, when the control software to 
be stopped is in the first status, the control software to be activated is set to the first status, and, when the control software to be stopped is in the second status, the control software to be activated is set to the second status. 


A control software deployment method of deploying, in a storage system including one or more storage devices and a plurality of storage nodes, one or more control software which read/write requested data from/into a corresponding storage area according to a request from a higher-level device, wherein each of the control software retains predetermined configuration information required for reading/writing requested data from/into the corresponding storage area according to a request from the higher-level device, wherein a plurality of the control software are managed as a redundancy group, and wherein control software deployment method comprises: a first step of deploying each of the plurality of control software configuring the redundancy group in respectively different storage nodes so as to distribute a load of each of the storage nodes; and a second step of synchronously updating the configuration information retained in each of the control software belonging to the same redundancy group.

A method of controlling a storage system including a plurality of 
storage nodes, wherein the storage system comprises: one or more storage 
devices which respectively provide a storage area;  and a storage node which runs one or more control software which read/write requested data from/into the 
corresponding storage device according to a request from a higher-level device, 
wherein each of the control software retains predetermined configuration 
information for reading/writing requested data from/into the corresponding 
storage device according to a request from the higher-level device, and wherein, by manipulating the configuration information, a role of the control software of reading/writing data from/into the storage devices is succeeded by a plurality of control software. 



The claims of US Patent No. 10,621,060 do not explicitly teach a plurality of the control software are managed as a redundancy group, and the configuration information retained in each of the control software belonging to the same redundancy group is synchronously updated, and wherein the plurality of control software configuring the redundancy group are each deployed in respectively different storage nodes so as to distribute a load of each of the storage nodes.


Claims 16, 19 and 21-28 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent US 10,083,100.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the anticipatory-type double patenting rejections:
16/827914
10,083,100 (15/910063)
(Claim) 16
(Claim) 1 
19
2 
21
3 
22
4 
23
5
24
6
25
7
26
8
27
9 
28
10




From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Hung et al. (U.S. Patent Application 2009/0313617), hereinafter “Hung”.  Hung is cited on PTO-892 filed 5/19/2021.
	Hung: Paragraph 184 teaches updating a control program of a PSD in a storage virtualization system is provided, and the method comprises the following steps of: providing a plurality of sets of parity data chunks in the same data stripe for checking user data; selecting one or more PSD(s) need(s) to update one or more control program(s) thereof; making the selected PSD(s) enter an off-line state; and updating the control program of the selected PSD(s), wherein if it needs to issue a write request to the selected PSD(s) before completion of the control program update, an unmodified data segment in the PSD corresponding the write request is marked as a modified data segment, thereby simultaneously updating the control program(s) of the selected PSD(s) in the storage virtualization system; or when there is a failed PSD in the storage virtualization system, the control program update of the PSD still can be performed, thereby accelerating the control program update of the PSD and improving system performance.  For example, when there are two sets of parity data chunks existing in a data stripe, two PSDs may perform the control program update at the same time, or when there is one failed PSD occurring, the other PSD may still be able to perform the control program update at the same time.  Further, for example, when there are three sets of parity data chunks in a data stripe, three PSDs may perform the control program update at the same time, or, wherein there are two failed PSDs occurring, another PSD may still be able to perform the control program update at the same time, or, wherein there are one failed PSD occurring, another two PSDs may still be able to perform the control program update at the same time  

Although conceptually similar to the claimed invention of the instant application, Hung does not teach a plurality of control programs managed as a redundancy group.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tan et al. (U.S. Patent Application No. 2003/0126315); teaches the HBA is made intelligent by embedding control software for redundant storage controllers in HBA firmware.  The HBA of the invention is configured to control failover and other redundancy operations of the system in a manner that is transparent to the host.  The HBA manages active and standby paths to redundant storage targets, enables hosts to run numerous operating systems without implementing additional control software via device drivers, provide load distribution and balancing, and provides a single target or LUN entity to upper layer software (e.g., OS device drivers).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114